Motion by appellants to dispense with printing, granted. The appeal will be heard on the original papers and original exhibits (including the typed minutes) and on appellants’ typewritten briefs. The appellants are directed to file six copies of their brief or briefs and to serve one copy on the Attorney-General. Motion to enlarge time to perfect appeal granted; appellants’ time enlarged to the December Term, beginning November 28, 1960. The appeal is ordered on the calendar for said term. Appellants’ briefs shall be filed and served on or before November 14, 1960. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.